 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDrum LithographersandLocal One,AmalgamatedLithographers of America,Petitioner.Case 22-RC-97019 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTPursuant to a Stipulated Election Agreement anelection was conducted on Wednesday, 26 Novem-ber 1986. On 1 December 1986 the Petitionermailed objections to the Regional Office, whichwere received in the Regional Office on Thursday,4 December 1986, 8 days after the election andpreparation of the tally of ballots. By letter dated 8December 1986 the Regional Director for Region22, relying on Sections 102.69(a)1 and 102.111(b)2of the Board's revised Rules and Regulations,found that the objections were due in the RegionalOffice no later than Wednesday, 3 December 1986,and rejected Petitioner's objections as untimelyfiled.By letter dated 12 December 1986 the Petitionerappealed the Regional Director's ruling to theBoard. In its appeal the Union contends that theUnion's attorney learned the results of the electionon the evening of 26 November, that the followingday,ThanksgivingDay, was a Federal holiday,that the day after Thanksgiving was treated as aholiday by both the Union and its attorney's lawoffice, that it was therefore "impossible for objec-tions to be research [sic], drafted and mailed onthat date," and that its objections to the 26 Novem-ber election were mailed to the Regional Directoron 1 December-2 days before the due date.The Union also argues that the election objec-tionswere mailed on the first working day afterthe election, 1 December 1986, that unfortunately'Sec 102 69(a) of the Board's Rules and Regulations states in perti-nent part[W]ithin 7 days after the tally of ballots has been prepared, any partymay file with the Regional Director an original and five copies ofobjections to the conduct of the election or to conduct affecting theresults of the election2Sec 102 111(b), which deals with the service and filing of papers,provides thatIn construing this section of the rules, the Board will accept astimely filed any document which is hand delivered to the Board onor before the due date or postmarked on the day before (or earlierthan) the due date, documents which are postmarked on or after thedue date are untimelyProvided, however,the following documentsmust be received on or before the close of business of the last dayfor filing(1) Charges filed pursuant to section 10(b) of the Act(2) Applications for awards and fees and expenses under the EqualAccess to Justice Act(3) Objections to elections and revised tallies(4) Petitions to revoke subpoenas(5) Petitions filed pursuant to section 9(c) of the Actthe postal service was unable to deliver the objec-tions to the Regional Office (approximately 15miles from the union counsel's office) until 4 De-cember, and that "it is ironic that the practicaleffect of the Board's Rules is to make it impossiblefor a party seeking to file objections to utilize theUnited States mails." Accordingly, the Union re-quests that the Board's Rules and Regulations beamended "retroactively to provide that if the ob-jections are mailed in a timely fashion, they shouldbe considered timely received notwithstandingdelays by the U.S. Postal Service."For the reasons which follow, the Petitioner'sappeal is denied and the Regional Director's rejec-tion of the objections as untimely filed is affirmed.Effective 29 September 1986 the Board reviseditsRules and Regulations regarding the time peri-ods in which to file documents with the Board, in-cluding the filing of election objections. These revi-sions, along with an explanatory statement, werepublished in the Federal Register on 1 July 1986.3As noted above, Section 102.111(b) of the Board'srevisedRules and Regulations provides generallythat any document postmarked on the day before(or earlier than) the due date will be timely regard-less of actual receipt. Five specific types of docu-ments, including "election objections," however,are expressly excluded from the postmark rule and"must be received on or before the close of business ofthe last day for filing"(emphasis added).4It is well settled that as an administrative agencyand quasi-judicial body, the Board has broad dis-cretion in making and applying its own proceduralrules and regulations.5 Prior to the revisions de-scribed above, the Circuit Court of Appeals for theDistrict of Columbia criticized the Board for re-jectingdocuments as untimely filedwithout"articulat[ing] its reasons for a strict rule that re-quires filings to be in hand on the due date andannounc[ing] that it will apply this rule uniformlywith specific stated exceptions . . . ."6TheBoard's Rules were revised, in part, to address thisparticular criticism. The explanatory statement thataccompanied publication of the revised Rules andRegulations in the Federal Register specifically de-scribed the Board's then-existing practice, as articu-lated inRio de Oro Uranium Mines,119 NLRB 153(1957), of treating as timely filed election objec-tions received after the due date when the object-3 51 Fed Reg 23744 (1986)9 See Sec 102 111(b), supra5NLRB v JS Popper,Inc, 113 F 2d 602, 603-604 (3d Cir 1940) SeeKenworth Trucks v NLRB,580 F 2d 55, 62 (3d Cir 1978) (opinion onrehearing),citingVermontYankee Nuclear Power Corp v NRDC,435U S 519, 525 (1978)6WashingtonStar Co,732 F 2d 974, 977 (D C Cir 1984)287 NLRB No. 15 DRUM LITHOGRAPHERS23ing party "took every precaution necessary toassure compliance with the Board's Rules." Theexplanatory statement alsomade clear that the"need for prompt resolution of representationissues" required the exclusion of "election objec-tions"(as well as election petition)from the "post-mark" rule which governs the timely filing of otherdocuments with the Board.In addition,the explan-atory statement specifically advised that the effectof the new rule, which was not effective untilnearly 3 months after publication,was "to overruleRio de Oro Uraniumby requiring actual receipt onthe filing date." Accordingly, all parties were puton notice,with fullexplanation,that the new rulewould be strictly applied and that election objec-tions now must actually be received in the Region-alOffice on the due date. SeeWashington Star Co.,supra at 977.The major thrust of the Petitioner's appeal is tourge the Board to amend its rule retroactively (andwithout explicitly saying so, return toRio de OroUranium),so that objections postmarked prior tothe due date would be considered timely withoutregard to when they are received. We decline tofollow the Petitioner'ssuggestion.The Board'sRule is explicit:objections to election must be re-ceived-not just postmarked or otherwise transmit-ted-within 7 days. The rule change put the Peti-tioner on notice of a strict deadline.The Petition-er's case is particularly unpersuasive when it couldreadily have met this deadline by sending the ob-jections by express mail or telegram or by deliver-ing them in person to the Regional Office.7Exclu-sion of election objections from the documentscovered by the postmark rule was intentional inrecognitionof theneed for promptness in resolvingrepresentation issues.In these circumstances thereis no room for a liberal construction of the Board'sRules.Accordingly,thePetitioner'sappeal isdenied and the Regional Director's rejection of thePetitioner'selection objections as untimely is af-firmed.MEMBER CRACRAFT,dissenting.Iwould consider the Petitioner's objections onthe merits in this case.Thus,I dissent from my col-7Our dissenting colleague makes an additional observation that, whena holiday falls during the first 6 days of the period for filing objections,rather than on the seventh day,the effect of the newly promulgatedBoard'sRules is to reduce the number of workdays to file objections byone. She correctly notes that such a result is contrary to the intent of theRules,as expressed in the introductory statements,to lengthen the timefor filing in all cases where changes have been made.Nevertheless, wedo not believe that such a relatively unusual circumstance overrides thedesirability of simplicity,clarity,and uniformity in formulating procedur-al rules This is a particularly unpersuasive case for carving out an excep-tion to the Board's Rules,when the Petitioner's failure to meet the filingdeadline is not attributable to a lack of workdays to prepare its objec-tionsleagues' decision to affirm the Regional Director'srejection of the Petitioner's objections based ontimeliness.ThoughI share my colleagues'concernfor promptness in resolving representation issues, Ifear that the result in this case elevates form oversubstance in an area where we must be careful notto disregard the parties'arguments in favor of blindadherence to procedure.Effective 29 September 1986 the Board reviseditsRules and Regulations regarding the time limitsfor filing objections in representation cases.'Priorto these revisions, an objecting party had 5 work-ing days within which to file its objections and, inconstruing the timeliness of objections that wereactuallyreceivedafter the due date, the Board heldthat when the objecting party "took every precau-tionnecessary to assure compliance with theBoard's rules," the objections would be consideredtimely.Rio de Oro Uranium Mines,119 NLRB 153(1957).This holding has been uniformly and con-sistently interpreted to mean that if the objectionswere postmarked before the due date they weretimely and thus would be considered on the merits.See,e.g.,Nyack Hospital,238NLRB 257 fn. 3(1978);Gruber's Supermarket,201 NLRB 612 fn. 3(1973).The revisions have changed the procedures re-garding the timeliness of objections in two ways.First, under revised Section 102.69(a), the objectingparty now has 7 days from the preparation of thetally of ballots in which to file its objections. Thesole exception to the 7-day rule is when the duedate falls on a holiday. In that event, the objectionsare due on the next working day. Second, underrevised Section 102.111(b) actual receipt of the ob-jections on the due date is required,thus overrulingRio de Oroconcerning objections. The result ofthese changes is to actually reduce the time periodfor filing when a holiday falls during the first 6days of the filing period. This result is contrary tothe Board's explication of the rule changes.In summarizingthe rulechanges,2 the Boardstated in explanatory material accompanying thechanges: "With the exception of certain filing peri-ods governed by statute,3 virtually all the periodsfor filing papers with the Board have been expand-ed to provide for additional time for filing ...."4Further,the Board explained that,"In each in-stance where the rules have been changed, the time'I did not participate in the Rules revisions.2The rule changes encompassed revisions regarding time periods inwhich parties must respond to Board action in areas other than objec-tions.aThe establishment of the filing period for objections is a matter ofadministrative discretion and thus does not fall within the exceptionnoted above as it is not statutorily mandated.4 51 Fed.Reg. 23744(1986). 24DECISIONSOF THE NATIONALLABOR RELATIONS BOARDperiodshave been increased, not decreased."5Thus, it appears that the purpose and intent of theRules revisions was not only to avoid confusionover the calculation of time for filing,s but also toallow more time for the various filings under thenew rule. The fact that the changes result in a re-ducedamount of time when a holiday falls duringthe first 6 days of the objections filing period wasapparently overlooked. In the interest of fairness,this apparently inadvertent result must, in my opin-ion, be corrected. The lasting and significant effectsof an election on all parties concerned and the con-comitant right of a party to make objections aresimply too important for the Board to overlook inorder to effect pedantic consistency.?Thus, I would amend revised Section 102.69(a)to provide that in no event would the time forfiling objections be less than 5 working days afterthe tally of ballots has been prepared. The resultwould be to extend the 7-day period by 1 daywhen a holiday falls during the first 6 days of theobjections filing period; the same result we alreadyreach when the holiday falls on the seventh day. Isee no defensible rationale for allowing an exten-sion of the filing period for objections when theholiday falls on the seventh day but not when itfalls on the first 6 days. Although the Board mayhave the discretion to provide for such a distinc-tion on the basis that the objections are not deliver-able by mail on a holiday, I believe this borders onarbitrariness in light of the announced purpose ofthe rule: to provide additional time for filing.The facts of this case illustrate the point. On 26November 1986, the Wednesday before Thanksgiv-ing, the election was held. The next day, Thanks-giving,was, of course, a holiday. On Monday, 1December 1986, the first workday for the Petition-er since the election," the Petitioner prepared and5 51 Fed Reg 23745 (1986)6The expansion of the time limits was due in part to the elimination ofa provision in the previous rule which allowed for the addition of 3 daysto the time limits when service was by mail The 3-day provision had re-sulted in some confusion concerning when the duedate actuallyoccurredand whether "filing" was accomplished on depositing the responses in themail or on receipt by the BoardSee Peabody Coal Co. Y NLRB,709F 2d 567 (9th Cir 1983), andKessler Institute for Rehabilitation YNLRB,669 F 2d 138 (3d Cir 1982) Thus, the Board stated, "Each period forresponding to Board action under the rules, including filing of documentswith the Board, is extended to that multiple of seven days which willprovide a periodlonger thanthe sum of the presently specified time plusthe three days for mail service " 51 Fed Reg 23744 (1986) (emphasisadded)'The Board's preference in all proceedings that come before it is andshould be to decide disputes on the merits The Board's own regulationsprovide that its rules "shall be liberally construed to effectuate the pur-poses and provisions of the Act " 29 C F R § 102 121 (1983) When, as inthis case, the objecting party has acted diligently and in goodfaith, andthere is no prejudice shown to any party to the proceeding, the objec-tions mustbe accepted and considered on the merits SeeNLRB Y Wash-ington Star Co,732 F 2d 974 (D C Cir 1984)8The Friday after Thanksgiving was a holiday for both thePetitionerand its attorney Although I do not advocatelengtheningthe period formailed its objections to the Regional Office. Threedays later, 4 December 1986, the objections werereceived in the Regional Office. Under the old rulethe objections would have been timely filed as theywere received on the fifth workday after the prepa-ration of the tally of ballots.9 Under the revisedrule, the objections were untimely as the 7-dayperiod expired on 3 December 1986 and receiptwas a day later.In addition to amending the Rules to provide anextension of the filing period whenthere is an in-tervening holiday, I would also amend the Rules tocodify theRio de Oroprinciple. Thus, I would con-sider as timely filed objections which are post-marked by the day before the due date. Onceagain,the facts of thiscase illustratethe need forsuch a rule change.Under the old rule, even if the objections hadnot beenreceivedon the fifth workday, they stillwould have been treated as timely by the Boardunder theRio de Oroprinciple.The objectionswere postmarked 2 days before their due date.Thus, under the then-current application ofRio deOro,the objections would have been timely filed.The objections herein were mailed from a locationonly 15 miles from the Regional Office but took 3working days to be delivered.Unpredictability of the Postal Service must beconsidered in establishing hard and fastrules re-garding thetimelinessof filings before the Board.The inevitable conclusion one must draw is that toguarantee a timely filing under the revised Rules,an objecting party must hand deliver its objectionsto the Regional Office. In light of the considerabledistance between many of the locations of thosewho practice before the Board and the locations ofour Regional Offices,this is animpractical and in-equitable requirement. This is particularly so whenone considers how easily this requirement can berevised to meet the needs of the Board and the par-tieswho practice before it. The postmark rule ofRio de Oroprotects those parties who, acting ingood faith, have their objections postmarked by theday before the due date. This rule clearly sets out aparty's obligation without regard to any unpredict-ability of the mail. Likewise, theRio de Ororuleprotects the Agency from late-filed objections re-quiring acceptance only when postmarkedno laterthan the day before due or received by the duedate.filing for every individual holiday, nor do I in this case, this fact is rele-vant to demonstrate the good faith and due speed with which the Peti-tioner acted herein9This computation, of course, counts the day after Thanksgiving as aworkday in spite of the fact that the Petitioner treats it as a holiday DRUM LITHOGRAPHERS25I,of course,do not dispute that the Board hasthe authority and discretion to make rule changesin this area.When,however, as here, the rule ap-pears to be at cross purposes with the Rules' ownexplanatory statements and the treatment of holi-days is inconsistent dependent on whether the holi-day falls on the seventh day rather than one of thepreceding days, I cannot agree with the rulechanges or the results herein. Further, I simply donot agree with the inflexibility of the majority's po-sition regarding the mailing of objections. I wouldreinstitute theRio de Ororule under which, in myview,there is little risk of anyone's rights beingprejudiced.Accordingly,Idissent from the majority's deci-sion to treat these objections as untimely.